DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  it is suggested to amend the limitation “a finally formed component” to read as “the component” to clarify that the finally formed component is the same component as set forth in the preamble. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: there appears to be a typographical error with the term “swag” found in line 2 of the claim and this term should read as “swage”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “wherein the base region has substantially at least one of...” in line 13 it is unclear which base region is being referred to, i.e. of the preformed component or of the component. For examination purposes the limitation is being interpreted as “the base region of the preformed component”.
With regards to claim 10, there appears to be insufficient antecedent basis for the limitation “the swage side plates” found in line 3. It is noted that line 2 of the claim sets forth “swag plates” and it is believed that this limitation should read as “swage side plates” to provide proper antecedent basis for the limitation. 
The claim states “the swage side plate converge”, it is unclear to what the side plates converge to. For examination purposes the limitation is being interpreted as: the swage side plates converge toward one another.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao et al (US 2011/0016945).
In reference to claim 1, Nakao et al discloses a method for producing a component, the method comprising the following steps of
preforming a workpiece to a preformed component having a base region, a side plate region and a transition region such that the performed component has a material surplus (220a, 220b) [see paragraph 0054-0056; figures 3-6], and
calibrating the preformed component (212) to a finally formed component having a base region, a side plate region and a transition region [see paragraphs 0060-0063; figures 7-10], 
wherein the base region of the preformed component during calibration is impinged with a force on both sides thereof which enables compressing of the base region of the preformed component and avoids collapsing of the material surplus [see paragraph 0061; figure 8],
wherein the base region of the preformed component has substantially a local cross section of the base region of the component, 
wherein the material surplus (220a, 220b) is provided by the transition region between the base region and the side plate region of the performed component [see figure 2].
In reference to claim 2, Nakao et al discloses the shape of the transition region between the base region and the side plate region of the preformed component leads to a lowered base region of the preformed component, as seen in figure 6.
In reference to claim 3, Nakao et al further discloses the material surplus (220a, 220b) is provided substantially by the transition region between the base region and the side plate region of the preformed component, as seen in figure 6.
In reference to claim 4, Nakao et al further discloses the shape of the transition region between the base region and the side plate region of the preformed component, when viewed in the cross section, provided an additional length for at least one of the base region and the side plate region of the preformed component, as seen in figure 6. 
In reference to claim 5, Nakao et al further discloses the preforming is carried out by a deep drawing operation with blank holders [see paragraphs 0052-0056].
In reference to claim 8, Nakao et al further discloses the preforming is carried out in a preforming tool comprising a preforming die (20), a preforming swage (22), and a preforming swage base (18) that is movable relative to the preforming swage [see figure 3], 
wherein the workpiece is disposed between the preforming die (20)  and the preforming swage (22), wherein the workpiece is disposed between the preforming die (20) and the preforming swage base (18), and wherein the workpiece is preformed by a relative movement between the preforming die and the preforming swage base, and the preforming swage base and the preforming swage, as seen in figures3-6.
In reference to claim 9, Nakao et al further discloses the calibrating is carried out by a calibrating tool comprising a calibrating die (106), a calibrating swage (104) and a calibrating swage base (130) that is movable relative to the calibrating swage,
wherein the preformed component is disposed between the calibrating die and the calibrating swage base, and wherein the preformed component is calibrated by a relative movement between the calibrating die and the calibrating swage base, and the calibrating swage base and the calibrating swage, as seen in figures 7-10. 
In reference to claim 16, Nakao et al further discloses the preforming is carried out in a preforming tool comprising a preforming die (20), a preforming swage (22), and a preforming swage base (18) that is movable relative to the preforming swage [see figure 3], 
wherein the workpiece is disposed between the preforming die and the preforming swage base, and wherein the workpiece is performed by a relative movement between the preforming die and the preforming swage base, as seen in figures 3-6. 
In reference to claim 17, Nakao et al further discloses the preforming is carried out in a preforming tool comprising a preforming die (20), a preforming swage (22), and a preforming swage base (18) that is movable relative to the preforming swage [see figure 3], 
wherein the workpiece is disposed between the preforming die and the preforming swage base, and wherein the workpiece is performed by a relative movement between the preforming swage base and the preforming swage, as seen in figures 3-6.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725